Citation Nr: 9925839	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and Paul O'Bar, MD.  


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1966.

A February 1967 RO rating decision denied the veteran's claim 
for entitlement to service connection for hypertension.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO rating decision that determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for cardiovascular disease.  The 
veteran submitted a notice of disagreement in May 1997, and 
the RO issued a statement of the case in July 1997.  In March 
1998, the veteran, having shown good cause, was granted a 
sixty-day extension to complete his appeal. The veteran 
submitted a substantive appeal in May 1998, and testified at 
a hearing in June 1998.   The RO hearing officer then 
determined that new and material evidence had been submitted 
to reopen the veteran's claim, but denied service connection.


FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1967, service 
connection for hypertension was denied.

2.  Evidence received since the RO's 1967 rating action, 
includes June 1998 testimony from a physician to the effect 
he believes the veteran's current cardiovascular disability 
was incurred in or aggravated by service.  

3.  The June 1998 testimony by the veteran's physician bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the unappealed 1967 RO decision is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from October 1964 to October 
1966.

Pre-service medical records show that the veteran underwent a 
cardiac evaluation and blood pressure testing in January 1961 
for purposes of becoming qualified for advanced Army ROTC.  
Results of that evaluation were suggestive of early left 
ventricular hypertrophy, but which also may have been due to 
the veteran's build.  The examiner's impression was that the 
veteran had no organic heart disease, but that the veteran 
did have labile vascular hypertension which was not 
disqualifying.

Service medical records include an April 1964 medical report 
and opinion by John J. Walker, M.D., stating that the veteran 
did not have sustained hypertensive vascular disease, but did 
have a labile blood pressure. 

Service medical records show that the veteran was found to be 
medically qualified for appointment in the U.S. Army Reserves 
in July 1964, following a three-day recheck of his blood 
pressure.

Service medical records at the time of separation in August 
1966 note that the veteran had a history of intermittent 
hypertension, which was asymptomatic.  A report of an 
electrocardiogram showed changes consistent with left 
ventricular hypertrophy.

VA medical records show that the veteran was hospitalized in 
December 1966 for approximately two weeks for observation and 
examination due to intermittent elevations of his blood 
pressure.  An examination of the veteran by a cardiovascular 
consultant at that time revealed no evidence of hypertensive 
cardiovascular disease.

The evidence of record at the time of the unappealed 1967 RO 
rating decision consisted primarily of service medical 
records and VA medical records.

Evidence submitted since the unappealed 1967 RO rating 
decision includes: a medical treatment record from the Nalle 
Clinic dated in 1971; a 1996 medical report by Dr. Glen R. 
Liesegang; medical treatment records from the Nalle Clinic 
dated in 1996 and 1997; 1998 testimony of Paul O'Bar, MD; 
1998 testimony of the veteran; and a 1998 medical opinion by 
Dr. Paul O'Bar.

B.  Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.160(d) (1998).  The question 
now presented is whether new and material evidence has 
been submitted since the RO's adverse 1967 rating decision, 
denying service connection for hypertension, to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio, 1 Vet. App. at 145.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992). 

Prior to the 1967 RO rating decision, the evidence of record 
showed that the veteran did have labile vascular 
hypertension, but no organic heart disease was identified.  
The evidence added to the record after the 1967 RO rating 
decision includes a medical opinion from Dr. Paul O'Bar to 
the effect that the veteran developed significant 
hypertension while serving in the military, which became more 
sustained and required medications for treatment; and which 
led to a cardiomyopathy, atrial fibrillation, continued 
elevation of blood pressure, and a transitory cerebral 
embolus.  It was also the opinion of Dr. O'Bar that the 
veteran's hypertension began or was at least markedly 
exacerbated by the veteran's military service.  This evidence 
must be considered to fairly evaluate the merits of the 
claim.  Hence, the evidence is "new and material."

As new and material evidence has been submitted since the 
February 1967 RO rating decision, the application to reopen 
the claim for service connection for cardiovascular disease 
is granted.


ORDER

To the extent that the veteran's claim of entitlement to 
service connection for cardiovascular disease is reopened, 
the appeal is granted.


REMAND

Having concluded that the veteran has reopened his claim for 
service connection for cardiovascular disease, the Board is 
of the opinion that additional development is necessary prior 
to entering a final determination regarding a decision on the 
underlying merits of the claim.  In this regard, it must be 
observed that whether cardiovascular disease had its onset in 
service, or if it pre-existed service, underwent an increased 
in severity during service, (beyond the degree expected of 
natural progress), are largely medical questions.  In view of 
that, the case is remanded to the RO for the following 
action:


1.  The veteran should be given the opportunity to 
identify those physicians from whom he has 
received any treatment for cardiovascular disease 
prior to, and since service.  After obtaining any 
appropriate authorization, the RO should attempt 
to obtain and associate with the file, copies of 
any records the veteran identifies, that are not 
already part of the record.  

2.  The veteran should be scheduled for an 
examination by a physician knowledgeable in 
cardiovascular diseases, the purpose of which is 
to identify all current cardiovascular 
disabilities present, and to determine their 
etiology.  Any special diagnostic tests or 
additional consultations deemed necessary should 
be accomplished.  The claims file  should be made 
available to the examiner(s) so that the veteran's 
pertinent history may be considered.  For each 
cardiovascular disability diagnosed upon 
examination of the veteran, an opinion should be 
entered regarding the likely etiology of that 
disability, and, in particular, the date each such 
disorder is at least as likely as not to have 
begun.  In the event it is concluded that a 
current disability began prior to the veteran's 
entrance onto active service in October 1964, an 
opinion should be provided as to whether such 
disability was manifested during the veteran's 
service, and if so, whether it underwent an 
increase in severity during service.  If that is 
also the case, the examiner should set forth 
whether this increase in severity was due to the 
natural progress of the condition or went beyond 
natural progress.  In the event any opinion 
reached is inconsistent with any medical opinion 
already of record, an explanation to account for 
any such inconsistency should be offered.  A 
notation that a review of the claims file was 
conducted should be made part of any report 
provided, and a complete rationale for any opinion 
offered should also be set forth, together with 
citation to appropriate supporting records. 

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.  

4.  Next, the RO should review the evidence of 
record and enter its determination as to whether 
service connection is warranted for cardiovascular 
disease.  If the decision remains adverse to the 
veteran, the RO should issue a supplemental 
statement of the case to the veteran and his 
representative, both of whom should be given a 
reasonable opportunity to respond before the case 
is returned to the Board for further review. 

The veteran need take no further action unless notified 
otherwise, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

